Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trevor Grove on 08/18/2022. Applicant amends claim 1 and canceled claims 4-5 as follows:

On Claims:

1.	(Amended) A system for stand break detection, comprising: a data processing system, wherein the data processing system comprises a processor configured to execute instructions stored in a memory of the data processing system to perform actions comprising: receiving measured movement data from at least one sensor associated with a component of a rig during a tripping process of a drill string having a plurality of drill pipes; and identifying a stand break associated with the drill pipes of the plurality of drill pipes based at least in part on the measured movement data[.] , wherein the processor is configured to execute instructions stored in the memory of the data processing system to perform actions comprising: receiving an additional measured movement data from an additional sensor associated with an additional component of the rig during the tripping process; and identifying the stand break associated with the plurality of drill pipes of the plurality of drill pipes based at least in part on the additional measured movement data[. ], wherein the processor is configured to execute instructions stored in the memory of the data processing system to perform actions comprising: identifying a first portion of the measured movement data, a second portion of the additional measured movement data, or both, corresponding to the plurality of drill pipes being moved through a wellbore based at least in part on the identified stand break; and determining a length of at least one of the plurality of drill pipes based at least in part on the first portion, the second portion, or both.

4. 	(Canceled)
5.	(Canceled).

Allowable Subject Matter

3.	Claims 1-3, 6-9 and 14-20 are allowed.

              Reasons for Allowance



4.	The following is an examiner’s statement of reasons for allowance: 

Hildebrand et al US (10248920) teach  a system for stand break detection, comprising: a data processing system, wherein the data processing system comprises a processor configured to execute instructions stored in a memory of the data processing system to perform actions comprising ([0021], the surface logging, recording and control system 152 may include one or more processor-based computing systems or computers.): receiving measured movement data from at least one sensor associated with a component of a rig during a tripping process of a drill string having a plurality of drill pipes ([0025], pipe movements, While tripping, the system may display indicators as to when to speed up or slow down movement of the drill string to meet the idealized speed profile, [0015], Rotational speed of the rotary table 116 and corresponding rotational speed of the drill string 112 may be measured un a rotational speed sensor 116A); 

Regarding claim 1, the prior art does not teach a system for stand break detection, comprising: a data processing system, wherein the data processing system comprises a processor configured to execute instructions stored in a memory of the data processing system to perform actions comprising: receiving measured movement data from at least one sensor associated with a component of a rig during a tripping process of a drill string having a plurality of drill pipes; and identifying a stand break associated with the drill pipes of the plurality of drill pipes based at least in part on the measured movement data , wherein the processor is configured to execute instructions stored in the memory of the data processing system to perform actions comprising: receiving an additional measured movement data from an additional sensor associated with an additional component of the rig during the tripping process; and identifying the stand break associated with the plurality of drill pipes of the plurality of drill pipes based at least in part on the additional measured movement data, wherein the processor is configured to execute instructions stored in the memory of the data processing system to perform actions comprising: identifying a first portion of the measured movement data, a second portion of the additional measured movement data, or both, corresponding to the plurality of drill pipes being moved through a wellbore based at least in part on the identified stand break; and determining a length of at least one of the plurality of drill pipes based at least in part on the first portion, the second portion, or both.

Regarding claim 14, the prior art does not teach an article of manufacture comprising instructions that, when executed by at least one processor, cause the at least one processor to: receive a first set of data obtained by a first sensor disposed on a first component of a rig during a tripping process, wherein the first set of data comprises data indicative of a traveling block position; receive a second set of data obtained by a second sensor disposed on a second component of the rig during the tripping process, wherein the second set of data comprises data indicative of a position of a drill bit of the rig; determine a stand length based at least in part on the second set of data; and determine a stand break based at least in part on a comparison between the first set of data and the determined stand length.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        August 18, 2022